Title: To James Madison from Edmund Pendleton, 19 August 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga Augt 19th 1782
I thank you for yr favr of the 6th & for your promise to endeavour to reclaim my nephew’s runaway slave; the circumstance you mention will probably prevent the sale of him if recovered, unless any of the French officers should take a fancy to him & purchase. I am told the Pennsylvania law has guarded against runaway slaves claiming the benefit of manumission by coming into that State. Policy makes such a regulation probable as well as justice, since the latter would restrain the making their State an Asylum for their neighbours property, and the latter forbid such an increase of these people upon their hands, who I am persuaded will be found not the most desirable kind of citizens. We have heard the slave was with the French Army at Baltimore, & a man is gone thither after him; if they had removed before he reach’d that Town, he would pursue them, & I doubt not if he came to Philadelphia, and applied, but he had yr assistance.
We have nothing from the Southward since my last but an entertaining Annecdote respecting Genl Wayne, who ’tis [said] suffered himself to be surprised by a body of Indians, to whom he abandon’d his Camp; the sight of the Cannon & tents standing, impressed on the minds of the Savages an Idea of Our Army’s havg gone off by stratagem & of their speedy return. In this tremor young Parker (who had rallied & march’d back 25 Infantry & 15 Cavalry) attack’d them, & they fled with Precipitation, leaving not only our Camp, Baggage, &c unhurt, but 500 horses loaded with skins & furs, their Own Arms & other things. I am impatient for your next favr. since I am told Genl. Carlton hath at length broke silence & communicated to Genl. Washington a Convention of Ministers from the Belligerent Powers at Paris, who had nearly settled the Preliminaries for a General peace, the great Outlines of which, Particularly American Independence, the restitution of places taken, and the rights of the Fishery had been adjusted & settled. We were no sooner Possessed of this agreable intelligence, than a Gentn passed Us sd to be just arrived from Europe who tels that things were indeed in the above train at Paris. When an account reach’d London of Adml. Rodney’s success, a courier was despatch’d to Paris to stop the Negotiation, & the Convention broke up—in this uncertain state rests this great & Interesting point. Surely the British Ministry would not suffer so good a work on the point of completion to be stopt, because in the precarious events of War they happen’d just then to have gain’d some Advantages, wch they might soon loose with high Interest. Be this as it may the crisis is important, and my Anxiety on fire ’til I know the event. May it be Peace, provided it be a just & liberal one, which may give it a long duration. I am
Dr Sr Yr mo. Affecte
Edmd. Pendleton
Can you procure for a friend 4 yds good gold lace about 1/2 an inch wide & contrive it to me by the first good opportunity? perhaps my Letter may contain it. the price as soon as you let me know it, shall be sent you in a Bank note, with thanks.
